Exhibit 99.1 Investor Contact: Linda Hurt FOR IMMEDIATE RELEASE (817) 352-6452 Media Contact: John Ambler (817) 867-6407 BurlingtonNorthern Santa Fe Reports First Quarter 2009 Results · Quarterly earnings were $0.86 per diluted share, which included a $0.19 per share charge related to an unfavorable coal rate case decision and an $0.08 per share loss on unwinding interest rate hedges on debt no longer expected to be issued. This compares to first-quarter 2008 earnings of $1.30 per diluted share. · Freight revenues decreased $831 million, or 20 percent, to $3.31 billion compared with the first quarter of 2008 as loads handled decreased 14 percent. The 20-percent decrease in freight revenues included a reduction in fuel surcharges of approximately $325 million and a $96 million charge related to the unfavorable coal rate case decision. · Operating expenses decreased $631 million, or 19 percent, to $2.76 billion compared with the first quarter of 2008. The reduction in operating expenses was driven by strong cost controls, decreased unit volumes and lower fuel expenses resulting from decreased fuel prices. FORT WORTH, Texas, April 23, 2009 - Burlington Northern Santa Fe Corporation (BNSF) (NYSE: BNI) today reported quarterly earnings of $0.86 per diluted share, which included a $0.19 per share charge related to an unfavorable coal rate case decision and an $0.08 per share loss on unwinding interest rate hedges on debt no longer expected to be issued. This compares to first-quarter 2008 earnings of $1.30 per diluted share. -more- “During the first quarter of 2009, BNSF’s focus on cost control and a variable cost structure enabled us to weather a difficult economic environment,” said Matthew K. Rose, BNSF Chairman, President and Chief Executive Officer. “BNSF continues to manage through the recession and is well positioned to take advantage of the eventual economic recovery." First-quarter 2009 freight revenues decreased $831 million, or 20 percent, to $3.31 billion compared with $4.14 billion in the prior year. The 20-percent decrease in revenues included a decrease in fuel surcharges of approximately $325 million and a $96 million charge in excess of amounts previously accrued related to the unfavorable coal rate decision. The remaining variance was due to lower unit volumes as a result of the economic downturn, partially offset by improved yields. Coal revenues were $863 million.Excluding the $96 million charge related to the unfavorable coal rate decision, coal revenues increased $5 million, or 1 percent, reflecting improved yields on slightly lower unit volumes. Agricultural Products revenues were $187 million, or 22 percent lower than the first quarter of 2008. Lower unit volumes caused mainly by reduced domestic loadings and international grain shipments were partially offset by improved yields.
